 1
                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8
 9                United States District Court
10                Central District of California
11
12   CARPENTERS SOUTHWEST           Case No. 2:17-cv-232-ODW (Ex)
     ADMINISTRATIVE CORPORATION,
13   BOARD OF TRUSTEES FOR THE
     CARPENTERS SOUTHWEST TRUSTS,
                                    JUDGMENT
14
                 PLAINTIFFS,
15
         V.
16
     TOWNE CONSTRUCTION INC.,
17   THOMAS MICHAEL TOWNE, MARC
     THOMAS TOWNE, AMERICAN
18   CONTRACTORS INDEMNITY
     COMPANY,
19
20               DEFENDANTS.
21
22
23
24
25
26
27
28
 1        Pursuant to the Court’s Order Granting Plaintiffs’ Motion for Default Judgment,
 2   it is therefore ORDERED, ADJUDGED, and DECREED as follows:
 3              1. Judgment is entered for Plaintiffs on Plaintiffs’ first claim for
 4                 Damages for Failure to Pay Fringe Benefit Contributions.
 5              2. Plaintiffs shall recover $503,885.97 in missed contribution payments,
 6                 $496,309.39 in liquidated damages, $182,222.47 in prejudgment
 7                 interest, and $27,348.36 in attorney’s fees from Towne Construction
 8                 Inc.
 9
10              The Clerk of the Court shall close this case.
11
12        IT IS SO ORDERED.
13        March 9, 2020
14
15                              ____________________________________
16                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
